MOTION TO REMAND
CUTRER, Judge.
Plaintiff appeals from a judgment of the trial court which dismissed plaintiff’s suit as against Dupont Manufacturers, Inc. Du-pont had filed an exception of prescription which was sustained by the trial court after a hearing held on August 6, 1979. The tapes of the testimony were misplaced and thus were not transcribed for this appeal. The minutes reflect that the only testimony taken at the hearing was that of plaintiff, Ted D. LeBlanc.
Plaintiff-appellant filed a motion to remand the suit for the purpose of retaking such testimony.
Under such circumstances, this court will remand the suit for the limited purpose of retaking the testimony of Ted D. LeBlanc only insofar as such testimony may relate to the exception of prescription filed herein. Guillory v. Nelson Dodge, Inc., 386 So.2d 188 (La.App. 3rd Cir. 1980).
For the reasons assigned, it is ordered that this suit be remanded for the purpose of again taking the testimony of Ted D. LeBlanc only insofar as such testimony may relate to the exception of prescription.
APPEAL REMANDED.